Name: Commission Regulation (EEC) No 1870/91 of 28 June 1991 adapting the accession compensatory amounts fixed in the sugar sector by Regulation (EEC) No 581/86
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar
 Date Published: nan

 No L 168/5729 . 6 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1870/91 of 28 June 1991 adapting the accession compensatory amounts - fixed in the sugar sector by Regulation (EEC) No 581/86 of ECU 0,28 per 100 kilograms expressed as white sugar for the 1991 /92 marketing year and that in so far as beet is concerned 'common price' shall be understood mean for Spain the basic price for beet fixed for the Commu ­ nity increased by an amount of ECU 0,364 per tonne for the 1991 /92 marketing year ; Whereas the alignment on 1 July 1991 of the said prices makes it necessary to adapt the accession compensatory amounts applicable to trade with Portugal ; whereas to this end and for reasons of clarity it is appropriate to provide for a new Annex, showing the adapted compensa ­ tory amounts, to Commission Regulation (EEC) No 581 /86 of 28 February 1986 laying down detailed rules for the application of the system of accession compensatory amounts and fixing accession compensatory amounts and fixing accession compensatory amounts in the sugar (4), last as amended by Regulation (EEC) No 1762/90 (5) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 469/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts in the sugar sector ('), and in particular Article 7 ( 1 ) thereof, Whereas Article 238 of the Act of Accession provides for an alignment of the Portuguese prices on the common prices in stages owing to their level in Portugal ; whereas this alignment concerns the intervention price for white sugar applicable in that Member State ; whereas this price has been fixed for the marketing year beginning on 1 July 1991 by Council Regulation (EEC) No 1718/91 of 13 June 1991 fixing for the 1991 /92 marketing year, the derived intervention prices for white sugar, the interven ­ tion price for raw sugar, the minimum prices for A and B beet, the threshold prices, the amount of compensation for storage costs and the prices to be applied in Spain and Portugal (2); Whereas Article 8 of Council Regulation (EEC) No 1716/91 of 13 June 1991 concerning the alignment of the sugar and beet prices applicable in Spain on the common prices (3) provides, in respect of the calculation of the accession compensatory amounts referred to under point 1 of Article 72 of the Act of Accession during the first stage of the said alignment, within the meaning of the said Article, that in so far as sugar is concerned 'common price' shall be understood to mean for Spain the intervention price for white sugar fixed for the non ­ deficit areas of the Community increased by an amount HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 581 /86 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 53, 1 . 3 . 1986, p. 32. O OJ No L 162, 26. 6 . 1991 , p. 23 . O OJ No L 162, 26. 6 . 1991 , p. 18 . (4) OJ No L 57, 1 . 3 . 1986, p . 27 . O OJ No L 162, 28 . 6. 1990, p . 27 . A N N E X No L 168/58 Ill Ac ce ss io n co m pe ns ato ry am ou nt s to be ch ar ge d (- ) or to be gr an ted (+ ) in th e fo llo wi ng tra de : C N co de JJ J 3 £ A dd it io na l co de 0 Fr om Sp ai n to th ir d co u n tr ie s or to th e Co m m un ity of T en F ro m th ir d co un tr ie s or fr om th e Co m m un ity of T en to Sp ai n Fr om Po rtu ga l ex cl ud in g th e A zo re s to th ir d co un tr ie s or to th e C om m un ity of T en F ro m th ir d co u n tr ie s or fr om th e C om m un ity of T en to Po rtu ga l ex cl ud in g th e A zo re s F ro m th e A zo re s to th ir d co un tr ie s or to th e C om m un ity of T en F ro m th ir d co un tr ie s or fr om th e C om m un ity of T en to th e A zo re s Fr om Sp ai n to Po rtu ga l ex cl ud in g th e A zo re s Fr om Po rtu ga l ex cl ud in g th e A zo re s to Sp ai n Fr om Sp ai n to th e A zo re s F ro m th e A zo re s to Sp ai n Fr om Po rtu ga l ex cl ud in g th e A zo re s to th e A zo re s F ro m th e A zo re s to Po rtu ga l ex cl ud in g th e A zo re s l EC U /1 00 0 kg 1 2 1 2 9 1 10 I  f 6, 48 - 6, 48 + 1, 26 - 1, 26 + 1, 26 - 1, 26 + 5, 22 - 5, 22 4- 5, 22 - 5, 22   ex 12 12 91 90 (') L + 23 ,9 8 - 23 ,9 8 + 4, 66 - 4, 66 + 4, 66 - 4, 66 + 19 ,3 1 - 19 ,3 1 + 19 ,3 1 - 19 ,3 1   I EC U /1 00 kg 17 01 91 00 16 73 37 17 01 99 10 17 01 99 90 17 73 40 + 8, 00 - 8, 00 - 1, 23 + 1, 23 - 0, 87 + 0, 87 + 9, 23 - 9, 23 + 8, 87 - 8, 87 - 0, 36 + 0, 36 17 01 11 10 l I I l I 17 01 11 90 17 01 12 10 II5 1f 7 33 4 73 35 + 7, 36 - 7, 36 - 1, 13 + 1, 13 - 0, 80 + 0, 80 + 8, 49 - 8, 49 + 8, 16 - 8, 16 - 0, 33 + 0, 33 17 01 12 90 J I l Ba sic co m pe ns at or y am ou nt s in EC U pe r 1 % of su cr os e co nt en t or ,a s th e ca se m ay be ,o f ex tra ct ab le su ga r an d pe r 10 0 kg ne t of pr od uc ts in qu es tio n 17 02 60 90 ]I f 73 46 17 02 90 90 JIV 73 47 l 17 02 90 60 Iii )-7 35 0 . 73 51 l \ + 0, 08 0 - 0, 08 0 - 0, 01 23 + 0, 01 23 - 0, 00 87 4- 0, 00 87 + 0, 09 23 - 0, 09 23 + 0, 08 87 - 0, 08 87 - 0, 00 36 4- 0, 00 36 17 02 90 71 112 1'7 35 5 . 73 56 21 06 90 59 6 1'7 42 4 . 74 25 Official Journal of the European Communities (') Su ga r be et ,d rie d or po wd er ed ,o f a su cr os e co nt en t, on a ba sis of dr y m att er ,o f at lea st 50 % . (2) Se e ap pe nd ix to An ne x I to Co m m iss io n Re gu lat io n (E EC ) No 18 52 /8 8 (O J No L 16 7, 1. 7. 19 88 ,p . 1). 29 . 6 . 91